t c memo united_states tax_court norman c and rosemary j eckersley petitioners v commissioner of internal revenue respondent docket no filed date arthur v pearson for petitioners john w strate for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioners’ federal_income_tax we decide whether the proceeds that petitioners received for settlement of a claim to ownership of a life_insurance_policy are taxable as ordinary_income or as a capital_gain we hold that the proceeds are taxed as ordinary_income unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts are stipulated and are found accordingly the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they jointly filed a form_1040 u s individual_income_tax_return they resided in monterey california when their petition was filed with the court in norman c eckersley petitioner founded the pacific bank in san francisco california pursuant to a written employment agreement dated date petitioner served as pacific bank’s chairman president and chief_executive_officer with duties customary to those positions on date petitioner and pacific bank entered into an employment agreement employment agreement that stated that petitioner would serve a 5-year term of employment as chairman president and chief_executive_officer of pacific bank with a term beginning on date the employment agreement contained a provision concerning insurance on the life of petitioner paragraph stated eckersley has obtained insurance on his life from crown life_insurance_company for a period of five years from date pacific will pay all premiums up to five year maturity and will be assigned to and for the benefit of his spouse crown life policy the crown life policy was issued on date and had a face value of dollar_figure million with the life_insurance_proceeds payable if not already paid on the maturity_date of date the crown life policy provided for an initial premium payment of dollar_figure with subsequent premiums of dollar_figure due every months beginning on date the policy provided that guaranteed policy values or accumulation value was calculated in part based upon a guaranteed_interest rate of percent compounded annually upon issuance of the crown life policy pacific bank was both its owner and its beneficiary on or about date pacific bank changed the beneficiary of the crown life policy to petitioner’s spouse rosemary j eckersley ms eckersley on date petitioner resigned as chairman and chief_executive_officer of pacific bank but he remained as a director and was appointed chairman emeritus of pacific bank pacific bank accepted petitioner’s resignation on december 1as noted below the policy matures on date approximately years after its issuance the parties to the employment agreement apparently use the term year maturity to refer to the stated term of employment on date petitioner tendered his resignation as a director on date petitioners filed a lawsuit lawsuit in the superior court of california for the county of san franciso the lawsuit alleged that pacific bank had breached the employment agreement by inter alia failing to transfer title of the crown life policy to ms eckersley as provided for in the employment agreement on date petitioners and pacific bank entered into a settlement agreement and release settlement agreement the settlement agreement stated that pacific bank would pay petitioners dollar_figure on date dollar_figure within business days of the dismissal of the case and dollar_figure per month for years beginning on date the amounts payable were calculated as follows dollar_figure as to a severance_pay dispute dollar_figure as to the crown life policy dollar_figure as the net present_value of the monthly payments due for years and dollar_figure to settle amounts previously due totaling dollar_figure with regard to the crown life policy the settlement agreement stated that the dollar_figure was payable for confirmation of tpb’s pacific bank’s full rights to the crown life policy no insuring the life of norman c eckersley to settle the dispute regarding the ownership of the policy and the net surrender values in the policy during petitioners paid to their attorney mark garay dollar_figure in legal fees related to the lawsuit approximately one-third of the total settlement of dollar_figure petitioners’ federal_income_tax return included a schedule c profit or loss from business on the schedule c petitioners reported income of dollar_figure which included the dollar_figure related to the crown life policy also on schedule c petitioners claimed a deduction for legal expenses of dollar_figure petitioners reported no alternative_minimum_tax liability on this return respondent determined in the notice_of_deficiency underlying this case that dollar_figure of the income reported on schedule c was not related to a trade_or_business and reclassified that amount as other income not reported on schedule c also respondent disallowed dollar_figure of the dollar_figure of legal expenses because that portion was not an ordinary_and_necessary_expense incurred_in_a_trade_or_business but rather an expense that constituted a miscellaneous itemized_deduction based on these changes respondent determined that petitioners were now subject_to alternative_minimum_tax with the alternative_minimum_tax due of dollar_figure representing the vast majority of petitioners’ dollar_figure deficiency opinion petitioners asserted in their petition that the dollar_figure of income and the dollar_figure of legal fees were properly reported on their schedule c petitioners abandoned those assertions at trial asserting instead that petitioner received the dollar_figure from pacific bank on a sale of the crown life policy by petitioner to pacific bank as petitioners now see it the dollar_figure less their basis in the policy is taxable to them as a capital_gain petitioners argue that their basis in the crown life policy equaled the amount of the premiums that were taxed to them petitioners assert that dollar_figure of the dollar_figure was paid to them for the cash_value of the crown life policy and the balance dollar_figure was paid to them for the policy’s other attributes the credible_evidence in the record does not allow us to find that petitioners had any basis in the crown life policy eg we are unable to find that petitioners paid any of the premiums on the policy or included in their gross_income any of the premiums nor does the credible_evidence allow us to find that the policy had any particular cash_value thus the issue that remains is whether the dollar_figure received by petitioners is taxable as ordinary_income or as a capital_gain respondent observes that petitioners received the dollar_figure in settlement of their claim to ownership of the crown life policy that the policy was titled in the name of pacific bank and that the policy was never titled in the name of either or both petitioners respondent concludes that the dollar_figure is taxable as ordinary_income in that no property other than money ever changed hands in connection with the settlement and that the dollar_figure was received by petitioners in extinguishment of any right that they may have had in the crown life policy we agree with respondent that the dollar_figure is taxable to petitioners as ordinary_income in 111_tc_256 affd 196_f3d_866 7th cir the taxpayers’ s_corporations acquired the assets of a corporation that included the acquired corporation’s pending lawsuit against xerox corp seeking damages for breach of contract the s_corporations settled the lawsuit and the taxpayers reported their share of the settlement proceeds as capital_gain this court held that the proceeds were not received by the s_corporations from a sale_or_exchange the court ruled that the s corporations’ rights in the lawsuit vanished both in form and substance upon the receipt of the settlement proceeds and that xerox corp received in the settlement nothing other than the discharge of the liabilities that arose as a result of the lawsuit id pincite accord steel v commissioner t c 2the court_of_appeals for the seventh circuit appears to have affirmed our decision in 111_tc_256 continued memo holding that settlement proceeds were taxable as ordinary_income because no sale_or_exchange of a capital_asset occurred with only one party having the right to receive property affd 78_fedappx_585 9th cir in determining whether a sale_or_exchange occurred for petitioners we focus on whether pacific bank received anything in return for the dollar_figure ie anything other than the discharge of petitioners’ lawsuit claim concerning the policy we are unable to conclude that it did petitioners argue that pacific bank received more than the extinguishment of the lawsuit continued affd 196_f3d_866 7th cir on a somewhat different rationale ie that the right to recover in the lawsuit against xerox a substitute for lost profits retained its character as an asset productive of ordinary_income after it passed to the s_corporations by analogy it seems likely that the crown life policy had its ownership been transferred to ms eckersely would have generated ordinary_income to petitioners under sec_83 at least to the extent of its cash_surrender_value which has not been shown to have been less than the dollar_figure received thus it would appear that the dollar_figure would have the character of ordinary_income under the affirming court’s reasoning as well as under that of our own opinion in nahey we relied on the absence of a sale_or_exchange we recognize that judge cudahy in his concurring opinion in nahey v commissioner f 2d pincite expressed concern that the court’s opinion might be difficult to reconcile with pac transp co v commissioner 483_f3d_209 9th cir vacating and remanding tcmemo_1970_41 a case that we would be obliged to follow were it directly on point given that it was decided by the court to which an appeal of this case lies we do not believe that pac transp co has any applicability here where unlike there there was no intermediate transaction apparently the parties think likewise as neither party cited pac transp co in the opening posttrial briefs claim specifically they assert pacific bank also received clear title to the crown life policy we find this argument unpersuasive although the settlement may have removed a cloud on the title of the crown life policy the settlement represented only the extinguishment of the lawsuit claim and did not operate to convert the character of the dollar_figure proceeds received in return for its payment of the dollar_figure pacific bank received the extinguishment of petitioners’ claim concerning the crown life policy and nothing more in fact the crown life policy both before and after the settlement states specifically that pacific bank is the owner of the policy we conclude that the dollar_figure was received by petitioners in extinguishment of a claim as opposed to the sale_or_exchange of a capital_asset and thus is taxable as ordinary_income we have considered all arguments by petitioners for a holding contrary to that which we reach herein to the extent not discussed we conclude that those arguments are irrelevant or without merit decision will be entered under rule
